DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu.

Re claim 1 and 9, Liu teaches a cooling system, comprising:
an evaporator coil (101);
a compressor (102) fluidly coupled to the evaporator coil;
a circulation fan (103) arranged to direct air through the evaporator coil and through a discharge air duct (106) into a conditioned space (e.g. ¶ 43, “the conditioned space”);
at least one sensor (104), the at least one sensor being disposed in at least one of the discharge air duct, the conditioned space, and the evaporator coil;
an HVAC controller (105) electrically coupled to the at least one sensor and the compressor;
wherein the HVAC controller is configured to:
receive a measurement of an HVAC parameter (“the air temperature” as measure by 104) from the at least one sensor;
determine if the HVAC parameter indicates frost formation on the evaporator coil (e.g. ¶ 5, “the first sensor data comprises a first temperature sensed by a discharge air temperature sensor that is configured to sense air temperature in the discharge air duct. The controller is configured to determine that the evaporator coil is experiencing the first level of freeze risk when the first temperature is below a first threshold”); and
responsive to a determination that the HVAC parameter indicates frost formation on the evaporator coil, raise a saturated suction temperature of the evaporator coil (step 308, ¶ 51, “For example, the controller 105 may instruct the indoor fan 103 to operate at its maximum speed to increase the rate of heat transfer between the evaporator coil 101 and the air being moved over the fan by the indoor fan 103”; the examiner notes that increasing heat transfer inherently increase the saturation suction temperature since more heat is transferred to the refrigerant).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.

Re claim 2 and 10, Liu teaches the cooling system of claim 1. Liu further teaches the limitation of wherein the at least one sensor is a temperature sensor (e.g. ¶ 36, “the one or more sensors 104 may be a temperature sensor”). Liu does not explicitly teach the limitation of the temperature sensor is disposed in the conditioned space. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arranged the sensor in the condition space to measure the same discharge air temperature, for the purpose of having the sensor as far away from the evaporator and the air may sufficiently mix and may be considered nearly uniform (see Liu ¶ 37), since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 3 and 11, Liu, as modified, teaches the cooling system of claim 2. Liu further teaches the limitation of wherein the HVAC parameter is a discharge air temperature (e.g. ¶ 38, “the sensors 104 may be a discharge air temperature (DAT) sensor”) measured by the temperature sensor. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4 and 12, Liu, as modified, teaches the cooling system of claim 2. Liu further teaches the limitation of wherein the temperature sensor is electrically coupled to the HVAC controller via at least one of a wired connection and a wireless connection (e.g. ¶ 48, “Controller 105 may operably couple to HVAC system 100 components via wired or wireless connections”). Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 5 and 13, Liu, as modified, teaches the cooling system of claim 2. Liu does not explicitly teach the limitation of wherein the temperature sensor comprises at least one of a thermocouple, a thermometer, and a thermostat. However, the examiner takes official notice of the fact that using a thermocouple or a thermometer as a temperature sensor falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu and integrated temperature sensor comprises at least one of a thermocouple or a thermometer, in order to have a reliable and simple temperature sensor. Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim(s) 6-8, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, in view of Ludwig et al. (US 20060042296), hereinafter referred to as Ludwig.

Re claim 6, Liu, as modified, teaches the cooling system of claim 1. Liu does not explicitly teach the limitation of where comprising an evaporator pressure regulator (“EPR”) fluidly coupled between the evaporator coil and the compressor. 
However, Ludwig teaches the limitation of comprising an evaporator pressure regulator (“EPR”) (125) fluidly coupled between an evaporator coil (105) and a compressor (65).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu and integrated temperature sensor comprises at least one of a thermocouple or a thermometer, as taught by Ludwig, in order to have a reliable and simple temperature sensor.

Re claim 7, Liu, as modified, teaches the cooling system of claim 6. Liu further teach the limitation of wherein the EPR is electrically coupled to the HVAC controller via at least one of a wired connection and a wireless connection (implicit, since one of those connection must be the connection). 
However, Ludwig teaches the limitation of comprising an evaporator pressure regulator (“EPR”) (125) fluidly coupled between an evaporator coil (105) and a compressor (65).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Liu and integrated comprising an evaporator pressure regulator (“EPR”) fluidly coupled between the evaporator coil and the compressor, as taught by Ludwig, in order to have a reliable and simple temperature sensor.

Re claim 8, Liu, as modified, teaches the cooling system of claim 7. Ludwig further teaches the limitation of wherein, responsive to the determination that the HVAC parameter indicates frost formation on the evaporator coil, the HVAC controller is configured to signal the EPR to reduce flow of a refrigerant from the evaporator coil to the compressor thereby raising the saturated suction temperature of the evaporator coil (e.g. ¶ 41, “During operation of the refrigeration system 40, cold refrigerant flowing within the evaporator 105 will cool the evaporator 105. If the evaporator 105 cools below about 32 degrees Fahrenheit, water vapor within the air stream 110 will condense and freeze onto the evaporator 105. As this process continues, the air flow paths through the evaporator 105 will shrink due to the expanding quantity of ice. The reduced air flow through the evaporator 105 reduces the cooling capacity of the refrigeration system 40 but also reduces the discharge air temperature. When operating in modulation with return air control, the reduced air flow caused by the ice build-up will result in a rise in return air temperature. Simultaneously, the reduced air flow paths will produce a drop in discharge air temperature. At some point, these temperature changes will transition the system 40 into discharge air control. Once in discharge air control, the controller 135 will manipulate the suction line throttle valve 125 to maintain the discharge air temperature at the floor limit T2. However, as the air flow path continues to shrink, the discharge air temperature will continue to drop. The continued drop will cause the controller 135 to move the suction line throttle valve 125 to a more closed position even as the return air temperature rises. It is this combination of a reduction in discharge air temperature coupled with an increase in return air temperature and the movement of the suction line throttle valve 125 toward the closed position (block 190 in FIG. 3) that signals the need for a defrost cycle (block 195)”). 

Re claim 17 and 20, Liu, as modified, teaches the cooling system of claim 17 and 20 as shown in the above rejections of claims 1 and 6-8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/15/2022